IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


KEITH WAGNER, CAPITOL POLICE       : No. 104 MAL 2016
OFFICER,                           :
                                   :
                 Petitioner        : Petition for Allowance of Appeal from
                                   : the Order of the Commonwealth Court
                                   :
            v.                     :
                                   :
                                   :
PENNSYLVANIA CAPITOL POLICE        :
DEPARTMENT, DEPARTMENT OF          :
GENERAL SERVICES, AND GREGORY      :
A. GREEN, INDIVIDUALLY AND IN HIS  :
OFFICIAL CAPACITY AS DIRECTOR OF :
THE BUREAU OF HUMAN RESOURCES, :
RICHARD SHAFFER, IN HIS INDIVIDUAL :
CAPACITY AND AS ACTING AS          :
SUPERINTENDENT OF THE CAPITOL      :
POLICE, ROBERT J. DILLARD, IN HIS  :
INDIVIDUAL CAPACITY AND AS ACTING :
AS DEPUTY SUPERINTENDENT OF        :
THE CAPITOL POLICE,                :
                                   :
                 Respondents       :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of June, 2016, the Petition for Allowance of Appeal is

DENIED.